DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 10/5/2020 are acknowledged.  Claim 17 is amended; claims 1-16, 18-25, 28 and 30-38 are canceled; no claims are withdrawn; claims 17, 26-27, 29 and 39-43 are pending and will be examined on the merits.

Information Disclosure Statement
The information disclosure statement submitted on 10/5/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The rejection of claims 17, 26-27, 29 and 39-43 under 35 U.S.C. § 112(a) for constituting new matter for amending the definition of the cells in the method to  recite “non-embryonic, non-germ cells that express one or both of oct4 or telomerase and/or can differentiate into cell types of at least two of endodermal, ectodermal, and mesodermal germ layers”, as set forth at pp. 3-6 of the previous Office Action, is withdrawn in view of Applicants persuasive argument that the original disclosure at [0021] characterizes the cells as cells which express oct4 (with no mention of rex-1, rox-1 or sox-2) and at [0023] which can differentiate into 2 germ layer lineages, and the original disclosure at [0033] characterizes the cells as cells which express telomerase (with no mention of rex-1, rox-1 or sox-2) and at [0035] which can differentiate into 2 germ layer lineages.  The combination of the teachings of the 4 paragraphs supports the amended definition of the cells; hence, the rejection is withdrawn.
The rejection of claims 17, 26-27, 29 and 39-43 under 35 U.S.C. § 112(a) for constituting new matter for reciting assaying the subject for endogenous splenocyte proliferation in the spleen, as set forth at pp. 6-7 of the previous Office Action, is withdrawn in view of the amendment of the claims.
The rejection of claims 17, 26-27, 29 and 39-43 under 35 U.S.C. § 112(a) for constituting new matter for reciting establishing a baseline in the subject for endogenous splenocytes in the spleen, as set forth at pp. 7-8 of the previous Office Action, is withdrawn in view of the amendment of the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17, 26-27, 29 and 39-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9937208 (herein ‘208) in view of Meisel et al., 2005 (cite U, PTO-892, 4/3/2020; herein “Meisel”), Ajmo et al., 2009 (NPL cite 8, IDS, 10/5/2020; herein “Ajmo”), Cotton et al., (cite U, attached PTO-892; herein “Cotton”) and Lu et al., 2002 (cite V, PTO-892, 4/3/2020; herein “Lu”).
Claim 1 of ‘208 teaches a method for obtaining cells that have the ability to (1) preserve splenic mass in an injury, (2) increase splenocyte proliferation in the spleen, (3) increase T-regulatory cells; (4) increase one or more of IL-10 and IL-4, or (5) decrease IL-2 and IL-1β, the method comprising assaying cells for said ability by performing one or more of: (1) an assay of splenic mass in an injury, (2) an assay of splenocyte proliferation in the spleen, (3) an assay of T-regulatory cells (4) an assay of IL-10 and IL-4, and (5) an assay of IL-2 and IL-1 β, wherein said cells that are assayed are non-embryonic, non-germ cells that express one or more of oct4, telomerase, rex-1 or rox-1 and/or can differentiate into cell types of at least two of the endodermal, ectodermal, and mesodermal germ layers; claims 2, 4, 7 and 8 recite that the assayed cells express telomerase; claims 3, 4, 7 and 8 recite that the assayed cells express oct4; claims 5 and 7 recite that the assayed cells can differentiate into cell types of at least two of the endodermal, ectodermal and mesodermal germ layers; claims 6 and 8 recite that the assayed cells can differentiate into cell types of endodermal, ectodermal and mesodermal germ layers; claim 9 recites that the cells are human and claim 10 recites that the cells are derived from bone marrow.

The claims of ‘208 don’t specify that the injury is a traumatic brain injury; however, a person of ordinary skill in the art at the time of the invention would have found it obvious that the injury for which the cells are administered is traumatic brain injury in view of the teachings of Meisel, Cotton and Ajmo.
Meisel teaches that acute central nervous system (CNS) injury such as traumatic brain injury (TBI), stroke or spinal cord injury leads to a secondary immunodeficiency, a profound suppression of immune responsiveness, called CNS injury-induced Immunodepression (CIDS) which leads to profound deficiencies of the body’s defense systems, leaving the host vulnerable to invading microorganisms and infection (Abst.; p. 
Cotton, confirming the teachings of Meisel, teaches that traumatic brain injury (TBI) activates the sympathetic nervous system (SNS) causing a surge in catecholamine (CA; e.g. epinephrine, norepinephrine) levels producing a hyperadrenergic state (Abst.; p. 26, ¶2-3; p. 30, ¶3-4) leading to several negative outcomes including non-neurological organ dysfunction (p. 30, ¶3; p. 31, ¶4; p. 32, ¶4).  Cotton teaches that administration of adrenergic receptor blockers leads to a significant reduction in mortality (Abst.).

Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious that the surge of CAs seen in TBI patients would lead to splenic mass reduction as seen from the surge of CAs shown to be responsible for the loss of splenic mass in stroke patients because Cotton teaches that TBI activates the SNS and elevates levels of CAs in the TBI patient and Ajmo demonstrates that elevated CAs are the cause of splenic mass loss in stroke patients.
Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious that CNS injury from brain trauma (i.e. TBI) would cause loss of splenic mass because Meisel teaches that CNS injury, whether from TBI, stroke or spinal cord injury, activates the SNS and elevates levels of CAs, induces an immune dysfunction which results in reduced numbers of lymphocytes, migration of lymphocytes out of the spleen and apoptosis of lymphocytes including in the spleen (i.e. lymphoid organ) as well as reduced proliferation, activity and cytokine production of the lymphocytes 
Regarding instant claims 39-42, claim 7 of ‘208 recites that the assayed cells express oct4 and telomerase and can differentiate into cell types of at least two of endodermal, ectodermal, and mesodermal germ layers; hence, a person of ordinary skill in the art at the time of the invention would have found it obvious for the administered cells in the method made obvious by claims 1-9 of ‘208 in view of Meisel to express oct4 and telomerase and be able to differentiate into cell types of at least two of endodermal, ectodermal, and mesodermal germ layers; therefore, instant claims 39-42 are prima facie obvious.
Regarding instant claim 43, claim 9 of ‘208 recites that the cells are human and claim 10 of ‘208 recites that the cells are from bone marrow; therefore, instant claim 43 is prima facie obvious.
Regarding instant claim 26, Lu teaches intravenous administration of therapeutic cells for the treatment of traumatic brain injury (Abst.); hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method 
Regarding instant claim 29, Lu teaches that TBI is a significant cause of human morbidity (p. 275, ¶1) and teaches that intravenous administration of human umbilical cord blood cells may be useful for the treatment of TBI (p. 279, ¶2; p. 280, last ¶); hence, a person of ordinary skill in the art at the time of the invention would have found it obvious for the subject to be treated to be a human subject; therefore, claim 29 is prima facie obvious over claims 1-10 of ‘208 in view of Meisel, Cotton, Ajmo and Lu.
Regarding instant claim 27, claim 9 of ‘208 recites that the cells are human and, as described supra, Lu teaches administration to a human subject; hence, a person of ordinary skill in the art at the time of the invention would have found it obvious that the administered cells are allogeneic (i.e. of the same species as the subject); therefore, instant claim 27 is prima facie obvious over claims 1-10 of ‘208 in view of Meisel, Cotton, Ajmo and Lu.

Response to Arguments
Applicant's arguments filed 10/5/2020 have been fully considered but they are not persuasive.  Regarding the rejection of claims 17, 26-27, 29 and 39-43 on the ground of nonstatutory double patenting over claims 1-10 of U.S. Patent No. 9937208 in view of Meisel and Lu, Applicants argue that the Mays declaration overcomes the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 17, 26-27, 29 and 39-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Highfill et al. WO 2011/062584 (cite N, PTO-892, 5/10/2018; herein “Highfill”) in view of Meisel et al., 2005 (cite U, PTO-892, 4/3/2020; herein “Meisel”), Ajmo et al., 2009 (NPL cite 8, IDS, 10/5/2020; herein “Ajmo”) and Cotton et al., (cite U, attached PTO-892; herein “Cotton”).
Highfill teaches treating subjects with traumatic brain injury [0033] by administering cells that reduce the activation and/or proliferation of T-cells (Abst.) which can be MAPC cells ([0038], [0072], [0107-9]), i.e. non-embryonic, non-germ cells that express one or more of telomerase, rex-1, sox-2, oct4, rox-1, and/or can differentiate into at least two of ectodermal, endodermal, and mesodermal cell types ([0038], [0072]), that the cells can be administered intravenously [0136], that the cells can be allogeneic [0139], and that the subject can be human ([0090], [0139]).  Highfill teaches that the MAPC cells can be from bone marrow [0072] and that the MAPCs can be human [00108].  Highfill teaches that treatment with non-embryonic non-germ cells that express 
Highfill doesn’t specifically teach that establishing the therapeutic regimen for administering the MAPCs to subjects with traumatic brain injury would comprise assaying the mass of the subject’s spleen before and after the treatment; however, a person of ordinary skill in the art at the time of the invention would have found it obvious to assay the splenic mass before and after treatment in view of the teachings of Meisel, Cotton and Ajmo.
Meisel teaches that acute central nervous system (CNS) injury such as traumatic brain injury (TBI), stroke or spinal cord injury leads to a secondary immunodeficiency, a profound suppression of immune responsiveness, called CNS injury-induced Immunodepression (CIDS) which leads to profound deficiencies of the body’s defense systems, leaving the host vulnerable to invading microorganisms and infection (Abst.; p. 775, ¶1).  Meisel teaches that immune dysfunction after CNS injury comprises a pro-inflammatory systemic inflammatory response syndrome (SIRS) with concurrent systemic Immunodepression (p. 777, “Cell-mediated immune responses”).  Meisel teaches that the defect in immune functions in patients after traumatic brain injury, stroke or spinal cord injury includes reduced lymphocyte counts and impaired immune cell activity, cytokine production and proliferation (Ibid.).  Meisel teaches that the 
Cotton, confirming the teachings of Meisel, teaches that traumatic brain injury (TBI) activates the sympathetic nervous system (SNS) causing a surge in catecholamine (CA; e.g. epinephrine, norepinephrine) levels producing a hyperadrenergic state (Abst.; p. 26, ¶2-3; p. 30, ¶3-4) leading to several negative outcomes including non-neurological organ dysfunction (p. 30, ¶3; p. 31, ¶4; p. 32, ¶4).  Cotton teaches that administration of adrenergic receptor blockers leads to a significant reduction in mortality (Abst.).
Like Meisel and Cotton, Ajmo teaches that brain injury (stroke in Ajmo) activates the sympathetic nervous system (SNS) which elevates the levels of catecholamines (CAs; e.g. epinephrine, norepinephrine) at the level of the spleen causing the spleen to decrease in size (Abst.).  Ajmo teaches that the CAs signal through alpha and beta adrenergic receptors.  Ajmo demonstrates the functionality of this pathway by administering adrenergic receptor antagonists blocking the reduction in spleen size 
Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious that the surge of CAs seen in TBI patients would lead to splenic mass reduction as seen from the surge of CAs shown to be responsible for the loss of splenic mass in stroke patients because Cotton teaches that TBI activates the SNS and elevates levels of CAs in the TBI patient and Ajmo demonstrates that elevated CAs are the cause of splenic mass loss in stroke patients.
Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious that CNS injury from brain trauma (i.e. TBI) would cause loss of splenic mass because Meisel teaches that CNS injury, whether from TBI, stroke or spinal cord injury, activates the SNS and elevates levels of CAs, induces an immune dysfunction which results in reduced numbers of lymphocytes, migration of lymphocytes out of the spleen and apoptosis of lymphocytes including in the spleen (i.e. lymphoid organ) as well as reduced proliferation, activity and cytokine production of the lymphocytes wherein reduced proliferation, migration from spleen and apoptosis in spleen of lymphocytes would all lead to a reduction in splenic mass and because Cotton teaches that TBI activates the SNS and elevates CA levels and Ajmo demonstrates that elevated levels of CAs causes the splenic mass loss seen in brain injured (stroke) patients, thus, the elevated levels of CAs in TBI patients would cause splenic mass loss; therefore, a person of ordinary skill in the art at the time of the invention would have 

Regarding claim 27, Highfill teaches that the cells can be allogeneic [0139]; hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method made obvious by Highfill in view of Meisel wherein the cells are allogeneic; therefore, claim 27 is prima facie obvious.
Regarding claim 29, Highfill teaches that the subject can be human ([0090], [0139]); hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method made obvious by Highfill in view of Meisel wherein the subject is human; therefore, claim 29 is prima facie obvious.

Response to Arguments
Regarding the rejection of claims 17, 26-27, 29 and 39-43 under pre-AIA  35 U.S.C. 103(a) over Highfill et al. WO 2011/062584 in view of Meisel, Applicants argue (pp. 8-9) that an in vivo mixed lymphocyte reaction (MLR) assay is relied on in the rejection and that such an assay doesn’t demonstrate that MAPCs would increase proliferation of splenocytes in traumatic brain injury.  The rejection does not rely on an MLR assay nor the increased proliferation of splenocytes in traumatic brain injury; hence, the argument is moot.  Applicants argue that the Mays declaration overcomes 

Claims 17, 26, 27, 29 and 39-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mays et al., WO 2007/087293 (Foreign patent document cite 1, IDS, 7/26/2016; herein "Mays") in view of Vendrame et al., 2006 (IDS, 10/4/2016; herein “Vendrame”), Meisel et al., 2005 (cite U, PTO-892, 4/3/2020; herein “Meisel”), Ajmo et al., 2009 (NPL cite 8, IDS, 10/5/2020; herein “Ajmo”) and Cotton et al., (cite U, attached PTO-892; herein “Cotton”).
Mays teaches therapy for subjects with injuries including central nervous system trauma, e.g. traumatic brain injury, or stroke by administration of multipotent adult progenitor cells (MAPCs) (p. 21, l. 17 - p. 22, l. 7; numbered paragraphs 1 and 53, listed on pp. 6-11).  Mays teaches that the therapeutic MAPCs are non-embryonic, non-germ cells that can differentiate into cell types of at least two of endodermal, ectodermal, and mesodermal germ layers (p. 22, ll. 20-26).  Mays teaches that MAPCs express oct4 and telomerase (p. 6, numbered paragraphs 1, 4 and 5).  Mays teaches that the MAPCs can be human cells and can be derived from bone marrow (p. 8, numbered paragraphs 10 and 11).  Mays teaches that the MAPCs administered to the subject can be allogeneic cells (p. 24, ll. 29-31) and that the subjects can be humans (p. 20, ll. 3-8).  Mays teaches that the MAPCs can be administered intravenously (p. 35, ll. 10-20).  Hence, it would be obvious to treat subjects with TBI in the method of Mays with human bone marrow derived MAPCs which express oct4 and telomerase and can differentiate into cell type of at least two of endodermal, ectodermal, and mesodermal germ layers.

Mays doesn’t specifically teach that establishing the therapeutic regimen for administering the MAPCs to subjects with traumatic brain injury would comprise assaying the mass of the subject’s spleen before and after the treatment; however, a person of ordinary skill in the art at the time of the invention would have found it obvious to assay the splenic mass before and after treatment in view of the teachings of Meisel, Cotton, Ajmo and Vendrame.
Meisel teaches that acute central nervous system (CNS) injury such as traumatic brain injury (TBI), stroke or spinal cord injury leads to a secondary immunodeficiency, a profound suppression of immune responsiveness, called CNS injury-induced Immunodepression (CIDS) which leads to profound deficiencies of the body’s defense systems, leaving the host vulnerable to invading microorganisms and infection (Abst.; p. 775, ¶1).  Meisel teaches that immune dysfunction after CNS injury comprises a pro-inflammatory systemic inflammatory response syndrome (SIRS) with concurrent systemic Immunodepression (p. 777, “Cell-mediated immune responses”).  Meisel teaches that the defect in immune functions in patients after traumatic brain injury, stroke or spinal cord injury includes reduced lymphocyte counts and impaired immune cell activity, cytokine production and proliferation (Ibid.).  Meisel teaches that the modulation of the immune system by CNS injury is mediated through the hypothalamo–
Cotton, confirming the teachings of Meisel, teaches that traumatic brain injury (TBI) activates the sympathetic nervous system (SNS) causing a surge in catecholamine (CA; e.g. epinephrine, norepinephrine) levels producing a hyperadrenergic state (Abst.; p. 26, ¶2-3; p. 30, ¶3-4) leading to several negative outcomes including non-neurological organ dysfunction (p. 30, ¶3; p. 31, ¶4; p. 32, ¶4).  Cotton teaches that administration of adrenergic receptor blockers leads to a significant reduction in mortality (Abst.).
Like Meisel, Ajmo teaches that brain injury (stroke in Ajmo) activates the sympathetic nervous system (SNS) which elevates the levels of catecholamines (CAs; e.g. epinephrine, norepinephrine) at the level of the spleen causing the spleen to decrease in size (Abst.).  Ajmo teaches that the CAs signal through alpha and beta adrenergic receptors.  Ajmo demonstrates the functionality of this pathway by administering adrenergic receptor antagonists blocking the reduction in spleen size following stroke showing that it is the catecholamines (e.g. epinephrine, norepinephrine) 
Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious that the surge of CAs seen in TBI patients would lead to splenic mass reduction as seen from the surge of CAs shown to be responsible for the loss of splenic mass in stroke patients because Cotton teaches that TBI activates the SNS and elevates levels of CAs in the TBI patient and Ajmo demonstrates that elevated CAs are the cause of splenic mass loss in stroke patients.
Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious that CNS injury from brain trauma (i.e. TBI) would cause loss of splenic mass because Meisel teaches that CNS injury, whether from TBI, stroke or spinal cord injury, activates the SNS and elevates levels of CAs, induces an immune dysfunction which results in reduced numbers of lymphocytes, migration of lymphocytes out of the spleen and apoptosis of lymphocytes including in the spleen (i.e. lymphoid organ) as well as reduced proliferation, activity and cytokine production of the lymphocytes wherein reduced proliferation, migration from spleen and apoptosis in spleen of lymphocytes would all lead to a reduction in splenic mass and because Cotton teaches that TBI activates the SNS and elevates CA levels and Ajmo demonstrates that elevated levels of CAs causes the splenic mass loss seen in stroke patients, thus, the elevated levels of CAs in TBI patients would cause splenic mass loss; therefore, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method made obvious by Mays comprising treating subjects with TBI 
Additionally, Vendrame also teaches treatment of brain injury (stroke) with stem cells which function by reducing the immuno-inflammatory consequences of the brain injury by maintaining splenic mass; hence, establishing a baseline in the subject with 
Regarding claim 26, Mays teaches that the MAPCs can be administered intravenously (p. 35, ll. 10-20); hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method made obvious by Mays in view of Meisel and Vendrame wherein the cells are administered intravenously; therefore, claim 26 is prima facie obvious.
Regarding claim 27, Mays teaches that the MAPCs administered to the subject can be allogeneic cells (p. 24, ll. 29-31); hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method made obvious by Mays in view of Meisel and Vendrame wherein the cells are allogeneic; therefore, claim 27 is prima facie obvious.
Regarding claim 29, Mays teaches that the subjects can be humans (p. 20, ll. 3-8); hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method made obvious by Mays in view of Meisel and Vendrame wherein the subject is human; therefore, claim 29 is prima facie obvious.

Response to Arguments
Regarding the rejection of claims 17, 26-27, 29 and 39-42 under pre-AIA  35 U.S.C. 103(a) over Mays et al., WO 2007/087293 in view of Vendrame and Meisel, Applicants argue (p. 10) that Mays does not teach “traumatic brain injury”, this is 
Applicants argue that the rejection relies on Meisel and that Meisel is deficient.  This is unpersuasive, see discussion of the Declaration by inventor Mays and the Meisel reference below.
Applicants argue that Vendrame cannot be relied on because the relationship between splenic mass and traumatic brain injury is not disclosed.  Applicants acknowledge that the Meisel reference was provided to establish that relationship but argue that Meisel is deficient (pp. 11-12).  This is unpersuasive, see discussion of the Declaration by inventor Mays and the Meisel reference below.

Response to Amendment
The Declaration under 37 CFR 1.132 filed by inventor Robert Mays is insufficient to overcome the rejection of claims 17, 26-27, 29 and 39-43 on the ground of 
The Declaration does not set forth any evidence showing the rejections to be in error but rather offers the opinion of the inventor (not a disinterested party) on the legal determination of obviousness in the prior rejections.  The MPEP makes clear (716.01(c)) that to be of probative value any objective evidence should be supported by actual proof, that practitioner’s argument does not take the place of evidence and that opinion evidence, if to be considered, should not be an opinion on the ultimate legal conclusion at issue.  Hence, inventor Mays opinion that the previous rejection did not meet the legal requirements of establishing obviousness is not entitled to any weight; however, any facts proffered by Dr. Mays in support of his conclusion are entitled to some weight (see MPEP 716.01(c)).  In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion.
Both TBI and stroke cause loss of splenic mass (see Walker et al., 2010 (NPL cite 1, IDS, 10/5/2020) and Vendrame et al., 2006 (NPL cite 10, IDS, 10/5/2020).
The main point of the discussion of the Meisel reference in the Mays declaration is that, although Meisel teaches that brain injury activates the sympathetic nervous system and elevates catecholamine levels which mobilizes lymphocytes from the spleen 
This is unpersuasive as Meisel teaches that the activation of the sympathetic pathways (SNS) increasing the sympathetic flow to the lymphatic organs (e.g. spleen) does not only apply to spinal cord injury (SCI) but also occurs by similar mechanisms following stroke or TBI (Meisel, p. 782, right col., ¶2-3).  Meisel is clear that activation of the SNS causes the release of CAs which induce a rapid, transient mobilization of lymphocytes and granulocytes from the peripheral reservoirs of the spleen and lung (p. 779, ¶1-2).  Hence, the opinion of the inventor that Meisel does not teach that TBI causes a mobilization of lymphocytes and granulocytes from spleen causing a loss of splenic mass is not supported by the actual disclosure of Meisel and is unpersuasive.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             

/RENEE CLAYTOR/           Supervisory Patent Examiner, Art Unit 1651